Citation Nr: 0115312	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for brain damage 
including diminished mental capacities on a direct basis and 
as secondary to exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy on a direct basis and as secondary to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the RO 
denied service connection for peripheral neuropathy as a 
result of exposure to herbicides.  In October 1997, the RO 
denied service connection for brain damage resulting in 
diminished mental capacities as a result of exposure to 
herbicides.  

As noted above, service connection was denied for peripheral 
neuropathy in August 1997.  The veteran was informed of the 
decision the same month.  A June 1998 hearing transcript was 
accepted as a timely notice of disagreement and a statement 
of the case was issued in the same month.  The veteran did 
not submit a timely substantive appeal pertaining to the 
issue of entitlement to service connection for peripheral 
neuropathy.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has, however, held that 
the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy 
v. Brown, 5 Vet. App. 554, 556 (1993) (holding that an 
extension of time in which to file a substantive appeal could 
not be granted unless a request for extension was made in 
accordance with the provisions of 38 C.F.R. § 20.303 (1999)).  
In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran was led to believe that he had 
timely perfected his appeal by the issuance of a supplemental 
statement of the case and the certification of the issue as 
being developed for appellate consideration. 

The issue of entitlement to service connection for peripheral 
neuropathy on a direct basis and as secondary to Agent Orange 
exposure is addressed in the remand portion of this decision.  


FINDING OF FACT


There is a reasonable basis for finding that the veteran's 
brain damage relates to a pineal tumor which had origins 
during active duty.  


CONCLUSION OF LAW

Brain damage, including diminished mental capacities, was 
incurred as a result of active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.304 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that the veteran was found 
to be without defects at the time of service entrance 
examination which was conducted in May 1967.  The only defect 
noted at the time of the separation examination which was 
conducted in August 1969 was bilateral high frequency hearing 
loss.  There were no complaints of, diagnosis of or treatment 
for tumor related problems evidenced by the service medical 
records.  

Private medical records demonstrate that the veteran sought 
treatment in 1971 due to headaches and a violent personality.  
A mass in the pineal area with a marked degree of 
hydrocephalus was eventually diagnosed.  Radiation treatment 
was rendered and a shunt was inserted in October 1971.  In 
November 1971, surgery to remove the tumor from the pineal 
area was performed.  The mass was noted to be a teratoma.  
Subsequent to the surgery, the veteran did well and his 
personality changed for the better.  He began to experience 
seizures in 1973 and was put on Dilantin for several years.  
Eventually, the shunt was removed and the hydrocephalus 
gradually disappeared.  

A VA brain examination was conducted in March 1996.  The 
impressions from the examination were status post resection 
of a pineal teratoma, bilateral subcortical white matter 
disease probably related to radiation therapy, and static and 
cognitive encephalopathy related to radiation therapy and 
surgery as well as late effects of hydrocephalus.  The 
examiner opined that she was unaware of a causal relationship 
between exposure to Agent Orange and teratomas.  

The report of a March 1996 VA Agent Orange examination has 
been associated with the claims file.  Diagnoses reported 
were pineal tumor without recurrence, but the veteran had 
diminished memory and cognition relating to treatment for the 
tumor, varicose veins with a history of vein stripping of the 
right lower extremity, history of skin cancer excised from 
the face, status post cyst removal from the middle of the 
back and status post appendectomy.  

In correspondence dated in September 1996, M.T., M.D. 
reported on the treatment rendered for a pineal gland tumor.  
The doctor opined that the veteran's intellect problems and 
personality changes were "probably due to Agent Orange" and 
were not attributed to the brain tumor which was noted to be 
an  "incidental finding which had no bearing on his analyzed 
function of his brain."  

In June 1997, Dr. M.T. opined that the veteran was a "victim 
of Agent Orange."  After elaborating about the relation of 
the peripheral nervous system to the overall operation of the 
brain, he stated that Agent Orange was definitely the cause 
of the veteran's problems.  Dr. M.T. is noted to be a 
neurosurgeon.  

The transcript of a June 1998 RO hearing has been associated 
with the claims file.  The veteran testified that he was an 
average student in high school.  He indicated that he started 
having cognitive problems when he had his tumor.  

In July 1998, Dr. M.T. provided a chronology of the veteran's 
medical history beginning in July 1971 up to the date of the 
letter, noting that he had followed the veteran's progress 
the whole time.  At the time the letter was written, the 
veteran's Intelligence Quotient (IQ) was opined to be very 
low.  The doctor indicated that the veteran's problems were 
the result of Agent Orange exposure.  

Affidavits from the veteran's family members were submitted 
in September 1998.  The affiants attest to the fact that the 
veteran's personality changed after he returned from service 
in Vietnam.  

A VA brain and spinal cord examination was conducted in 
February 1999.  The examiner noted the opinion of Dr. M.T. 
who found that static encephalopathy was likely related to 
Agent Orange exposure.  The author then reported that to her 
knowledge "there is no confirmed relationship between late 
onset diffuse white matter disease and static encephalopathy 
and remote exposure to Agent Orange."  The author opined 
that it is "much more medically likely that [the veteran's] 
static encephalopathy is related to the late effects of 
radiation treatment, and the late effects of hydrocephalus 
which was treated with ventriculoperitoneal shunting."  It 
was noted that the veteran had an episode of meningitis which 
was also found to be related to post-surgical complications 
from the shunt.  The doctor reported that the relationship 
between diffuse white matter disease and static 
encephalopathy is well substantiated in the scientific 
literature.  Finally, the doctor opined that, given the 
ultimate pathological diagnosis of the pineal cytoma (pineal 
teratoma) "that the onset of the tumor probably did occur 
within the [veteran's] military experience."  It was noted 
as significant that the resection of the tumor occurred 
within less than two years of the veteran's discharge from 
active duty.  In a November 1999 amendment, the examiner 
opined that the veteran's pineal teratoma (cytoma) and the 
encephalopathy were not related to Agent Orange exposure.  
She found that the veteran's cognitive decline and static 
encephalopathy were related to the pineal tumor and radiation 
treatment.  She further opined that it was likely that the 
pineal teratoma existed during the veteran's military service 
based on the fact that it is a slow growing type of tumor.  

A VA mental disorders examination was conducted in February 
2000.  The Axis I diagnosis was mild dementia secondary to 
tumor and removal.  In an August 2000 addendum to the 
examination report, the examiner noted that he concurred with 
the findings of a March 2000 neuropsychology examination 
which found that it was "certainly likely [the veteran's] 
illness produced some degree of cognitive impairment."  

A VA neuropsychology consultation was performed in March 
2000.  The impression from the consultation was that the 
veteran performed quite poorly on most neuropsychological 
tests.  The examiner opined that it was likely that the 
veteran had further acquired deficits from his brain tumor 
and shunt, although the relative contribution was difficult 
to determine.  The examiner could detect no evidence of 
conscious fabrication or malingering.  

A VA brain and spinal cord examination was conducted in April 
2000.  The impressions from the examination were status post 
resection of a pineal tumor in 1971 with associated 
hydrocephalus; organic brain injury related to the brain 
irradiation therapy as demonstrated by white matter changes 
on a Magnetic Resonance Imaging (MRI) study and 
hydrocephalus; and epilepsy currently in remission.  It was 
the examiner's opinion that the encephalopathy was related to 
a combination of late effects of X-ray therapy and 
hydrocephalus.  It was also the examiner's opinion that the 
pineal teratoma was in existence at the time of the veteran's 
military service.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131  
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R.  
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429,  
448 (1995) (en banc).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379,  
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra;  
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494  
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the decisions of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.309(e) (2000), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases are chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  However, this presumption of in-service 
herbicide exposure applies only in cases where a veteran both 
served in the Republic of Vietnam during the designated time 
period and subsequently developed one of the diseases listed 
in 38 C.F.R. § 3.309(e), as described above.  McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  

Initial Matters

The Board notes that, on November 9, 2000, the President 
signed into law the "Veterans Claims Assistance Act of 2000", 
Pub. L. No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 
5100-5103A, 5106-7) (hereinafter referred to as the "Act"), 
that substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 1999 
to November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his attorney were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  Multiple VA examinations were conducted, and copies 
of the reports associated with the file.  A hearing was 
conducted before the RO and the transcripts has been 
associated with the claims folder.

Analysis

The Board finds that service connection is warranted for 
residuals of brain damage, including diminished mental 
capacities, on a direct basis.  No defects were noted at the 
time of the veteran's entry into active duty nor was brain 
damage noted in any of the service medical records or the 
discharge examination.  Associated with the claims file are 
the reports of VA examinations conducted in March 1996 and 
February and November 1999 by two different physicians.  The 
examiner who conducted the March 1996 VA examination opined 
that the veteran had diminished memory and cognitive decline 
relating to treatment for a pineal tumor.  The examiner who 
conducted the February and November 1999 examinations opined 
that the veteran's cognitive problems were the result of a 
pineal tumor and the subsequent treatment rendered to treat 
the disorder.  She further opined that the pineal tumor was 
in existence at the time of the veteran's military service.  
In addition to this evidence is the opinion promulgated in 
March 2000 as a result of a neuropsychological consultation.  
This physician opined that it was certainly likely that the 
veteran's brain tumor and subsequent shunt produced some 
degree of cognitive impairment. 

In an August 2000 addendum to a February 2000 VA mental 
disorders examination, a VA psychologists reported that he 
concurred with the opinion included in the March 2000 
neuropsychological consultation report.  The Board finds 
there is competent evidence which reasonably demonstrates 
that the brain tumor had its inception or origin during 
active duty and current residuals have been attributed to the 
brain tumor and subsequent treatment, including brain damage.  
Also of record is the opinion from Dr. M.T. who attributed 
the veteran's cognitive decline to exposure to herbicides and 
not to the brain tumor which he characterized as an 
incidental finding which had no bearing on the veteran's 
analyzed function of the brain.  The Board finds the 
preponderance of the evidence supports the conclusion that 
the veteran experienced brain damage as a result of a pineal 
tumor and subsequent treatment received for the disorder and 
that the tumor had its inception during active duty.  

As the Board has found that service connection is warranted 
for brain damage on a direct basis, a discussion pertaining 
to whether the brain damage was caused by exposure to 
herbicides is essentially, in the view of this Board Member, 
moot.  

ORDER

Entitlement to service connection for brain damage resulting 
in diminished mental capacities on a direct basis is granted.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The veteran has claimed entitlement to service connection for 
peripheral neuropathy.  The only evidence of record 
demonstrating that the veteran has the disorder is a 
statement dated in June 1997 from Dr. M.T. which seems to 
link the veteran's exposure to herbicides to his having 
acute, subacute and chronic peripheral neuropathy.  
Subsequent neurological evaluations did not address the 
presence or absence of peripheral neuropathy. 

The Board finds that due to the apparent conflicts between 
the June 1997 opinion and the other clinical evidence of 
record and due to the requirements of the VCAA as the medical 
evidence is insufficient to decide this claim, that a VA 
examination is required to determine the nature, extent and 
etiology of any peripheral neuropathy found on examination.  

Accordingly, the issue of entitlement to service connection 
for peripheral neuropathy is remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for peripheral 
neuropathy.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for appropriate examination to determine 
the nature and etiology of any peripheral 
neuropathy found on examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated to reflect review of 
this information.  All necessary tests 
and studies should be performed.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
acute, subacute or chronic peripheral 
neuropathy is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disorder found on examination was 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



